Jones, J.,
dissenting. The decision is supported neither by authority nor by principles of public policy. It is not supported by authority: the statute involved is of federal origin, is a copy of the federal act and has been construed by a federal court *210— the supreme court of the Unitéd States — which has diametrically held the converse of the legal principle outlined in the majority opinion; and the majority opinion, in attempting to distinguish this case by the citation of federal authority in its support, has simply been hoisted upon its own petard. It is not supported by principles of public policy for the reason, often judicially stated and maintained, that the purpose of the public utility laws here involved, state and federal, was to provide “unity of transportation and liability,” and to avoid the annoyance and confusion resulting from the application of various rules of liability in the several states, especially in the transportation of freight and baggage from one state to another. This purpose is nullified by the majority opinion.
As a premise to a correct conclusion it must be understood that the laws of this state regulating railroads, including the requirement of filing and publishing the schedules of tariffs, rates, charges, etc., are substantially similar to and almost exact copies of the federal statutes Upon the same subject. These requirements are found in the following sections of our General Code: Sections 505, 506, 507, 510 and 8994-1. Furthermore, Section 511, General Code, provides that the schedules prescribed by the public service commission (now public utilities commission) of Ohio, “as far as practicable, shall conform to the forms prescribed by the interstate commerce commission.”
And the fact may now be emphasized that, conformably to the provisions of that section, Section *2118994-1, General Code, is an exact copy of the Car-mack amendment to the Hepburn act, with the single exception that its provisions are made to apply only to intrastate transportation. The Car-mack amendment is found in Section 20 of the act regulating commerce, as amended by Section 7 of the act of June 29, 1906, 34 Stats, at Large, 584, 595.
The legal question involved is whether joint rates, tariffs and charges for services of this character, performed by the carrier, together with the rules and regulations affecting them, when posted and filed in accordance with the Ohio statutes, become a part of the contract of transportation, between passenger and carrier, limiting baggage liability, although no notice of such scheduled rates or of their filing and publication has been brought home to the passenger.
If the contract of carriage in question related to an interstate shipment of baggage, or if the trunk had been shipped across the state boundary, then it must be conceded that every question arising in this case was fully presented and decided in the case of Boston & Maine Rd. v. Hooker, 233 U. S., 97.
The action at bar was to recover for loss of baggage checked from Toledo, Ohio, to Youngstown, Ohio. The baggage was checked upon a first-class ticket and routed by the L. S. & M. S. and Erie railways to destination. Judgment was recovered in the sum of $285. During the course of the trial the initial carrier was dismissed from the case.
*212The Erie Railroad Company, in addition to denials, pleaded certain facts in support of its claim that in no event could there be a recovery for a greater sum than $100. It alleged that its contract of carriage was to the effect that unless a greater sum was declared by the passenger and charges paid for increased valuation at the time of the delivery to the carrier, the value of the baggage belonging to or checked for an adult passenger should be deemed and agreed not to be in excess of $100; that if the passenger, at the time of checking the baggage, declared a greater value than $100, each $100 in value or fraction thereof above such allowance would be charged for at 10 per cent, of the excess baggage rates for the distance carried; that said agreement was made in accordance with and under and by virtue of and arose from the local, inter division and joint tariff of baggage rules and regulations, excess baggage rates and transfer charges in force and effect at the various times complained of in said petition, properly filed with the interstate commerce commission and also duly filed with the public, utilities commission of the state of Ohio; that the passenger plaintiff did not declare the baggage to be of any greater value than $100 or pay any excess charges therefor.
The evidence disclosed that the defendant company had published and filed with the public utilities commission of Ohio and also with the interstate commerce commission, in accordance with the Ohio and federal statutes, its schedules relating to rates, fares, charges, rules and regulations for *213transporting both passengers and baggage between the points named; that the plaintiff had no actual notice of the regulations limiting liability and that no declaration as to value was made by the plaintiff at the time she purchased her ticket and checked her baggage, and that no inquiry as to value was made by the baggageman. On the face of the baggage check was the following stipulation :
“See conditions on back. Value not stated.”
On the reverse side of the baggage check was the following notation:
“Notice to Passengers.
“.Baggage consists of passenger’s personal wearing apparel, and liability is limited to $100 (except a greater or less amount is provided in tariffs) on full fare ticket, unless a greater value is declared by owner at the time of checking and payment is made therefor.”
During the course of the trial, and before argument, at the instance of defendant, the following request was asked to be given to the jury and refused by the court:
“The court says to you as a matter of law that in no event can plaintiff recover more than the sum of one hundred dollars for loss of baggage.”
Judgment was rendered for the market value of the goods and the majority of the court of appeals sustained the judgment recovered.
*214In the case of Boston & Maine Rd. v. Hooker, supra, the pertinent propositions of the syllabus that apply here are as follows:
“Knowledge of the shipper that the rate is based on value is to be presumed from the terms of the bill of lading and of the published schedules filed with the Interstate Commerce Commission, and the effect of so filing the schedules makes the published rates binding upon shipper and carrier alike.
“The limitation of liability of carriers for passengers’ baggage is covered by the Interstate Commerce Act and the Carmack amendment to the Hepburn Act applies thereto as well as to liability for shipments of freight. * * *
“A provision in a tariff schedule that the passenger must declare the value of his baggage and pay stated excess charges for excess liability over the stated value to be carried free, is a regulation within the meaning of §§ 6 and 22 of the Interstate Commerce Act and as such is sufficient to give the shipper notice of the limitation.”
Many of the decisions cited in the foregoing majority opinion are not germane to this case, since such decisions are based upon the reciprocal liability of passengers and carrier before the adoption of various commerce laws regulating the shipment of freight and baggage, and prior to the decisions of the courts as to the effect of the adoption of such statutes.
If the Ohio statutes conferring powers upon its public utilities commission in fixing the tariffs, rates and charges, and requiring their publication and filing, are similar to the cognate federal *215statutes relating to that subject adopted by congress, and if the state court adopts the same rule of liability as the federal court, then of necessity this case must be reversed. It would not be profitable in this opinion to cite the various acts of congress under which the supreme court of the United States in the case of Boston & Maine Rd. v. Hooker, supra, determined the duties and liabilities of shipper and carrier. Those sections of the federal law are referred to and set forth in the opinion in that case. That case discusses as well the effect of preceding federal decisions relating to the legal effect of such statutes. Following a discriminating review of those decisions Mr. Justice Day, on page 113, concludes:
“It follows therefore, from the previous decisions in this court, that if it be found that the limitation of liability for baggage is. required to be filed in the carrier’s tariffs, the plaintiff was bound by such limitation. Having the notice which follows from the filed and published regulations, as required by the statute and the order of the Interstate Commerce Commission, she might have declared the value of her luggage, paid the excess tariff rate and thus secured the liability of the carrier to the full amount of the value of her baggage, or she might, for the purpose of transportation, have valued it at $100 and received free transportation and liability to that extent only, or, as she did, she might have made no valuation of her baggage, in which event the rate and the corresponding liability would automatically attach.”
*216The principles announced in the case of Boston & Maine Rd. v. Hooker, supra, were supported and emphasized by Mr. Justice Lurton in the three cases: Adams Express Co. v. Croninger, 226 U. S., 491, 506; Kansas City So. Ry. Co. v. Carl, 227 U. S., 639, 648, 654, and Mo., K. & T. Ry. Co. v. Harriman, 227 U. S., 657, 668; by Mr. Justice Lamar in Chicago, R. I. & P. Ry. Co. v. Cramer, 232 U. S., 490; and were later approved by the United States supreme court in Geo. N. Pierce Co. v. Wells, Fargo & Co., 236 U. S., 278, and in Louisville & Nashville Rd. Co. v. Maxwell, 237 U. S., 94. In the latter case the court permitted the carrier to recover from the shipper an amount exacted which was less than the published rates for interstate transportation under the provisions of the federal law governing filed and published rates under the interstate commerce acts.
In construing the Ohio law upon the same subject, I am constrained to follow the rules of construction adopted by the supreme court of the United States, not only because of the high character of that court and the convincing application of the rule found in its opinions, but also because' of the uniformity required in the application of legal principles to liabilities arising under similar statutes under local and federal laws. The adoption of the provisions of the federal law on this subject by the Ohio legislature is evidence that the state desired such uniformity, entailing similar duties and liabilities, and especially is this true where our state commerce act provides that these schedules, “as far as practicable, shall conform to *217the forms prescribed by the interstate commerce commission.” I am unable to see what principle of substantial justice, equality before the laws, or of public policy should require this court to prescribe a rule of liability to the effect that a shipment of intrastate goods should entitle the shipper to a higher amount of damages than a shipment made over the state boundary. In this state, as elsewhere, a large volume of the transportation business transacted, covering freight and baggage, goes beyond the state border, and the adoption of a different rule of liability by local courts must necessarily result in annoyance and confusion. Thus, a passenger desiring to transport at the same time one piece of baggage within the limits of the state and another without, would be confronted with different duties and with different liabilities, if the rule adopted by the majority opinion in this case should be followed. Questions are now arising, and will continue to arise, presenting different rules of transportation liability under state and federal laws concededly similar, and their application would vary according to the character of the transportation, whether intrastate or interstate. However, upon all interstate shipments the Carmack amendment to the Hepburn act embraces the federal policy and supersedes the state legislation or policy upon that subject, and the construction given such federal laws by the highest court of the land is binding upon state courts. Adams Express Co. v. Croninger, supra; Mo., K. & T. Ry. Co. v. Harriman, supra, and Chicago, R. I. & P. Ry. Co. v. Cramer, supra.
*218An effort is made in the majority opinion in this case to distinguish it from the case of Boston & Maine Rd. v. Hooker, 233 U. S., 97, above referred to. This effort is predicated upon the theory that a conversion was involved in this case, and that the liability is like that of warehouseman; and it is intimated that if such a liability had been before the supreme court of the United States the Hooker case would have been decided otherwise. And in the majority opinion a quotation has been embodied from the opinion of Mr. Justice Day in the case of Boston & Maine Rd. v. Hooker, supra, as follows:
“It is to be borne in mind that the action as tried and decided in the state court was not for negligence of the railroad company as a warehouseman for the loss of the baggage after its delivery at Sunapee Lake station, but was solely upon the contract of carriage in interstate commerce.”
It is therefore intimated that the limitation of liability should not be applied to cases involving conversion, and that this principle is inferentially upheld by the statement above quoted, to the effect that a different rule of liability might possibly apply in cases where the duty of warehouseman arose on the part of the carrier.
While these opinions were undergoing preparation the supreme- court of the United States, in a very recent decision, held that the provisions of the Hepburn and Carmack amendments, and the liability imposed thereby, apply to a railroad company whether acting as carrier or warehouseman. This principle was-decided in the case of Cleveland, Cincinnati, Chicago & St. Louis Ry. Co. v. Dettle*219bach, which is to be reported in 239 U. S., 588. Evidently in that case, which was one of interstate shipment, the same view was taken by this court as is now taken in the majority opinion. That case was taken to the supreme court of the United States, from the court of appeals of the 8th district of Ohio, as “the Supreme Court of the State declined to review the judgment.” (Page 591, supra.) While the reasons for so refusing are not given, evidently, as the case was one of great general interest, the refusal to review must have been based upon the same conception of the law which the court now holds.
The court of appeals had affirmed the judgment for the full market value of the goods and refused to apply the principle of limitation of liability found in the Carmack amendment to a case involving the duties of a carrier as warehouseman. On page 591, Mr. Justice Pitney, who delivered the dissenting opinion in the case of Boston & Maine Rd. v. Hooker, supra, states the principle thus: “The question is, whether the limitation of liability may be deemed to have spent its force upon the completion of the carrier’s services as such, or must be held to control, also, during the ensuing relation as warehouseman.”
In referring to the decision of the court of appeals, the justice says: “The court [Ohio court] considered that the declaration of value stamped upon the bill of lading, and signed by plaintiff’s agent, carried no suggestion that it should inure to the advantage of a warehouseman after becoming inert for the relief' of the carrier, and that the *220custody and protection of the goods as warehouseman is a distinct service from that of their transportation.”
The learned justice thereupon denies the rule attempted to be invoked by the court of appeals and applies the rule of liability limitation, not only to the service of the transportation company as a carrier but to its services as a warehouseman as well.
I might add in this connection that the gravamen of this case was not a violation of duty of the carrier as warehouseman, and that such duty was neither plead, proven nor given in the charge to the jury. The charge of the trial court was very plain and simply confined the jury to one issue, viz., the market value of the baggage.
No one questions but the case made was one for conversion by the misdelivery of the baggage shipped. But again an attempt has been made to distinguish it from the Hooker case, supra, upon the theory that a different rule of liability would ensue in case of such misdelivery. This theory, likewise, has been annihilated by the supreme court of the United States in the case mentioned.
It is conceded that the baggage in question was transported over the initial carrier, the Lake Shore & Michigan Southern railroad, from Toledo to Cleveland, Ohio. At that point it was transferred to the connecting carrier, the Erie railroad, for transportation to Youngstown. When the baggage reached Youngstown it was, through mistake or error, misdelivered to a carrier, taken to New York and thence to Europe.
*221It appears from the record that upon motion the initial carrier was dismissed from the case by the trial court, and the case proceeded against the connecting carrier whose default caused the loss of the baggage. Why the court dismissed the initial carrier from the case is not disclosed, but the action of the trial court in that behalf is clearly erroneous for the reason that under the liability imposed by Section 8994-1, General Code, the plaintiff below had a right of action against The Lake Shore & Michigan Southern Railroad Co., by reason of the default of its connecting carrier. However, the plaintiff had a perfect right to enforce the liability against the Erie railroad, which had actually caused the loss, for the limitation of liability imposed in favor of the initial carrier inures in favor of the connecting carrier, and as to the latter is coextensive with the liability imposed by that section of the code upon the initial carrier. Kansas City So. Ry. Co. v. Carl, 227 U. S., 639, and Georgia, Fla. & Ala. Ry. Co. v. Blish Milling Co., 241 U. S., 190.
It has been held that the Carmack amendment to the Hepburn act, making the initial carrier liable, merely provides a cumulative remedy and does not prevent an action against the succeeding carrier, if the latter be at fault, in case of loss of baggage. Baltimore, C. & A. Ry. Co. v. Wm. Sperber & Co., 117 Md., 595.
However, it is insisted in this case that Section 8994-1 does not apply where there has been a conversion of the property. This distinction did not occur to either of the members of the court of ap*222peals who decided this case. An inspection of both the majority and minority opinions shows that the judgment was rendered upon the effect and construction of the statute relating to published tariffs and schedules, and the question of conversion did not occur to either of the judges in the court below.
It is true that the trial court held that the case presented was one for conversion, and it may be conceded that such is the case. In cases of this character, where there has been a shipment of goods and a misdelivery by error or mistake to a wrong consignee, the authorities generally hold that this is a conversion. If delivery be made to a wrong person, either innocently or induced by fraud, the carrier is responsible and the wrongful delivery is treated as a conversion. 1 Moore on Carriers (2 ed.), page-233.
In the case of Oskamp, Nolting & Co. v. The Southern Express Co., 61 Ohio St., 341, Shauck, J., at page 351, says:
“The cases are numerous in which the carrier’s liability has been held to be upon contract, and that delivery to the wrong person is a conversion unless such wrong delivery is induced by the consignor.”
Section 8994-1, General Code, imposes a limitation of liability upon the common carrier receiving the goods for shipment and issuing a receipt or bill of lading therefor, and also upon the connecting carrier transporting the same. This section of the code provides that the initial carrier “shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by it or by any common carrier, railroad or transporta*223tion company to which such property may be delivered or over whose line or lines such property may pass, and no contract, receipt, rule or regulation shall exempt such common carrier, railroad or transportation company from the liability hereby imposed.”
It has already been stated that this section of the General Code is an exact copy of the Carmack amendment, with the sole exception that it makes its provisions applicable to intrastate transportation. The purposes of the section were to provide a rule whereby initial carriers should be liable for the loss, whether caused upon their own or upon any connecting line; to establish the presumptive rule that for transportation throughout the entire route the connecting carriers were acting as agents for initial carriers; to provide for uniformity of rates and liabilities; and, furthermore, to limit liability for loss and damage to the valuations based on the published rates and schedules.
It will be noted that the section of the code provides for a liability “for any loss, damage, or injury to such property” caused by the initial and connecting carriers over which the shipment was made. The liability imposed by this section of the code covers any loss, whether caused by the negligence of the carrier or otherwise, and the valuations made are conclusive on the parties to the contract of carriage, in the absence of circumstances showing attempts at rebating or false billing. Atchison, T. & S. F. Ry. Co. v. Robinson, 233 U. S., 180, and Boston & Maine Rd. v. Hooker, supra, page 112.
*224The statute in question, having provided a limitation of liability for any loss occasioned by the contract of transportation, covers a loss of baggage occurring through the fault of the carrier in misdelivering the property, where the rates, tariffs and schedules have been lawfully published according to other sections of the General Code. It is true that the property, may have been converted by a delivery to a wrong consignee; but it is difficult to see why the limitation of liability does not apply the same as where the property has been damaged or destroyed, as in the following cases: Mo., K. & T. Ry. Co. v. Harriman, 227 U. S., 657; Chicago, R. I. & P. Ry. Co. v. Cramer, 232 U. S., 490; Great Northern Ry. Co. v. O’Connor, 232 U. S., 508; Boston & Maine Rd. v. Hooker, supra, and Geo. N. Pierce Co. v. Wells, Fargo & Co., 236 U. S., 278.
However, this limitation of liability has been held to be covered by the Carmack amendment in cases where there has been a failure to deliver, as in this case. (Wells, Fargo & Co. v. Neiman-Marcus Co., 227 U. S., 469, and Adams Express Co. v. Croninger, 226 U. S., 491.) In both of these cases the limitation of liability was upheld upon the failure to deliver the property shipped. In the latter case Mr. Justice Lurton, on page 511, quoting from a Massachusetts case, uses the following language'as applicable to contracts of carriage of this character:
“It is a contract as to what the property is, in reference to its yalue. The purpose of it is not, to change the nature of the undertaking of the common carrier, or limit his obligation in the care *225and management of that which is intrusted to him. It is to describe and define the subject matter of the contract, so far as the parties care to define it, for the purpose of showing of what value that is which comes into the carrier’s possession, and for which he must account in the performance of his duty as a carrier.”
And in the case of Geo. N. Pierce Co. v. Wells, Fargo & Co., supra, Mr. Justice Day, on pages 283 and 284, uses the following language:
“The case as made therefore presents the question whether one who has deliberately and purposely, without imposition or fraud, accepted a contract of shipment limiting the amount of recovery to $50.00, which is the sum named in the filed tariffs as the amount of recovery in the absence of declaration of a greater value on the part of the shipper, who is given the privilege of paying an increased rate and having the liability for the full value of the goods, is entitled in case of loss to recover the full value of the property. * * *
“ ‘The valuation declared or agreed upon as evidenced by the contract of shipment upon which the published tariff rate is applied, must be conclusive in an action to recover for loss or damage a greater sum.’’ ”
In the case of Great Northern Ry. Co. v. O’Connor, supra, Mr. Justice Lamar, on page 516, closes his opinion with a quotation from the case of Hart v. Pennsylvania Rd. Co., 112 U. S., 331, as follows:
“The valuation named was the ‘agreed valuation,’ the one on which the minds of the parties met, how*226ever it came to be fixed, and the rate of freight was based on that valuation, and was fixed on condition that such was the valuation, and that the liability should go to that extent and no further.”
In the recent case of Cleveland, Cincinnati, Chicago & St. Louis Ry. Co. v. Dettlehach, supra, Mr. Justice Pitney, in construing the' language found in Section 8994-1, General Code, which was taken bodily from the Carmack amendment, holds that “any loss or damage for which any carrier is liable” includes liability both as carrier and warehouseman, and further that the term “transportation” in the Hepburn act includes all services in connection with the receipt and delivery of goods that come within the purview of the commerce act. Section 504, General Code, contains similar provisions covering “any service in connection” with transportation.
This construction of the Carmack amendment was also sustained by the supreme court of the United States in a more recent decision rendered January 24, 1916, New York, P. & N. Rd. Co. v. Peninsula Produce Exchange, to be reported in 240 U. S., 34. In that case it was contended that the words “any loss, damage, or injury to such property” did not include a loss resulting from unreasonable delay in shipment, and it was urged by counsel that while unity of responsibility was secured if the goods were injured in the course of transportation or were not delivered, the statuté did not cover damages for unreasonable delay. Mr. Justice Hughes, delivering opinion of the court, at page 38, said:
*227“We do not think that the language of the amendment has the inadequacy attributed to it. The words ‘any loss, damage, or injury to such property’ caused by the initial carrier or by any connecting carrier are comprehensive enough to embrace all damages resulting from any failure to discharge the carriers duty with respect to any part of the transportation to the agreed destination.”
In the case of Georgia, Fla. & Ala. Ry. Co. v. Blish Milling Co., supra, the action in the state courts was for conversion; but Mr. Justice Hughes, holding that the form of action was immaterial under contracts of shipment under the federal act, said at page 197: “The action is in trover, but as the state court said, ‘if we look beyond its technical denomination, the scope and effect of the action is nothing more than that of an action for damages against the delivering carrier.’ ”
Section 8994-1, General Code, therefore having in terms provided for a limitation of liability for loss, damage or injury to property caused by any common carrier, a misdelivery of the baggage in question, coming within the purview of that section, amounts to a conversion, and under the conceded facts in this case, the liability imposed by the state commerce act is limited to the sum of $100 when the schedule rates, tariffs, fares, charges, rules and regulations for transporting passengers and baggage have been filed and published, and where there is an express provision, as in this case, limiting the liability to that sum. The Kirby and Maxwell cases cited merely support the *228well-known principle that preferential rates, ignorance or misquotation of rates cannot be availed of, as a guise or otherwise, to overcome the policy of congress effected by the adoption of the Carmack amendment as it relates to uniform rates and liabilities. These cases in nowise impinge on the legal principle that in the absence of a declaration of value the “rate and corresponding liability” automatically attach and that, to recover the full value of the baggage, the excess rate should have been paid. Boston & Maine Rd. v. Hooker, supra, page 113.
The fatal weakness underlying the majority opinion is found in the remarkable apologia excusing the holding there made because of the fact that, in the future, the Carmack amendment will not apply for the reason that the same was amended by the Cummins amendment, approved March 4, 1915. It is difficult to conceive how the passage of that amendment affects the present case, for this cause of action arose on September 11, 1913, when the misdelivery of the baggage occurred, and the Cummins amendment was not passed until, nearly two years later. It may be conceded that the Cummins amendment vitally chang'es the rule of liability theretofore prevailing under the Carmack amendment, for the former provides that carriers shall be liable “for full actual loss, damage, or injury to such property” caused by the carrier, notwithstanding any limitation of liability or amount of recovery or representation or agreement as to value, or of any rule or regulation in any tariff filed with the interstate commerce *229commission; but the passage of the Cummins amendment was in itself proof of the fact that a different liability was intended by the Carmack amendment and was judicially enforced. The irony of the situation may be gathered from the majority opinion where it states: “We recognize the desirability of the uniform construction of the laws of each of the several states of the United States, with the construction given by the supreme court of the United States to acts of congress covering the same subject-matter. * * * It would be necessary for the general assembly of this state, if it desires uniformity of the state and interstate commerce laws, to amend that section [8994-1] to conform to the provisions of the Cummins amendment.” It is here plainly shown that this court is not now following the construction given by the United States supreme court to a similar public utility statute; but the foregoing quotation imports a hope that the future may bring forth a locus poenitentiae, whence may arise a due regard for uniformity of carrier liability under similar federal and state laws and a more ethical respect for the decisions of our highest federal court.
Comment is made in the opinion from which it might be inferred that counsel for the defendant in the trial court made no special objection to the charge of the court that by agreement of counsel the only question left for the jury to determine was the market value of the property. Counsel for the defendant could not do otherwise. After the court had ruled out the sole legal question in the case, to-wit, that the recovery, as a matter of law, should *230be limited to the sum of $100 for the loss of baggage, there was nothing left for the jury to determine but the sole question as to what was the actual value of the property. After the defendant had rested his entire case, seeking to limit, under the conceded facts, the damage in the sum of $100, he had done all that was necessary to safeguard his legal rights.